Citation Nr: 1755940	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-09 543A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Shannon L. Brewer, Attorney 


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel






INTRODUCTION

The Veteran had active air service from August 2006 to June 2010.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in November 2016, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's combined rating for the entire period on appeal has been at least 70 percent with at least one disability rated at 40 percent or higher.  

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's combined rating for the entire period on appeal has been at least 70 percent and he has at least one disability that has been rated at 50 percent.  Therefore, the Veteran has met the schedular criteria for assignment of a TDIU.  38 C.F.R. § 4.16 (2017).

The Veteran has reported that his service-connected abilities started to impact his ability to maintain fulltime employment in 2010.  Other than his time as a military police officer while in active service, the Veteran reported that he worked one job for a period of just over two years as a clerk/peer specialist.  He reported that he had completed two years of colleges, but that he had not been able to complete his degree as a result of his service-connected disabilities.  The Veteran reported that the disabilities that most impacted his ability to work and/or attend school were his headaches and posttraumatic stress disorder (PTSD).    

A review of the record shows that while the Veteran had been able to maintain employment for a short time despite his service-connected disabilities, his employer at the time made several accommodations for the Veteran based on his disabilities.  He was allowed to bring in an oxygen tank to alleviate his migraines, work a flexible shift schedule, and he was given liberal time off so he could go to medical appointments.  Unfortunately, there was an altercation between the Veteran and a supervisor concerning the amount of time that the Veteran was taking off to go to medical appointments and shortly thereafter the Veteran quit.  

Despite the accommodations that his former employer made, the Veteran accounts that the job became more stressful, the more he had to interact with other people.  To accommodate for that difficulty, the employer also switched the Veteran to working at night so that he wouldn't interact with people as much.  While that accommodation helped out with the Veteran's PTSD symptoms, it did not help the fact that his migraines became more severe.

In December 2010, the Veteran was afforded a VA PTSD examination.  At that time, it was noted that the Veteran's usual occupation was law enforcement, but that his PTSD impacted his ability to work as it caused him to be unable to stand the feel and smell of guns.  It was noted that being around guns caused the Veteran increased anxiety.  

In December 2010, the Veteran was also afforded a VA examination for his migraine headaches.  At that time, it was noted that the Veteran's migraines impacted his ability to work in that he had to be assigned different duties to account for his headaches and he had increased absenteeism.  The examiner noted that the Veteran could not work when he experienced headaches, and that he had to take medication and retire to a dark room until the headache subsided before he could return to work.  

In March 2013, the Veteran was afforded a VA examination for his migraines.  At that time, the examiner noted that the Veteran's migraines impacted his ability to go to school in that he was unable to sit in a classroom and had to take his classes online.    

In March 2017, the Veteran was afforded another VA examination for his migraines.  At that time, it was noted that the Veteran experienced prostrating headaches that were productive of severe economic inadaptability.  The examiner noted that the Veteran's headaches did impact his ability to work.  

Based on the subjective report of the Veteran and the objective findings in the various VA examinations, the Board finds that the Veteran's service-connected disabilities significantly impact his ability to function in an occupational setting.  They result in increased absenteeism and difficulty establishing and maintaining effective occupational relationships.  

In light of the Veteran's occupational background and the functional limitations described, the Board finds that he is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of his various service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU is granted.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


